 


111 HR 258 IH: Congressional Lawmaking Authority Protection Act of 2009
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 258 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2009 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To prevent the President from encroaching upon the Congressional prerogative to make laws, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Congressional Lawmaking Authority Protection Act of 2009. 
2.Findings and purposes 
(a)FindingsThe Congress makes the following findings: 
(1)The Framers of the Constitution understood that the power to make laws is such an awesome power that they intended it to be exercised by the most democratic branch of government. 
(2)To ensure that the lawmaking power would be exercised by the branch of government that is the closest and most accountable to the people the Constitution provides that All legislative power herein granted shall be vested in a Congress of the United States, which shall consist of a Senate and House of Representatives.. 
(3)The Constitution limits the role of the President in the lawmaking process to— 
(A)giving Congress information on the State of the Union; 
(B)recommending to Congress for consideration such measures as the President deems necessary and expedient; and 
(C)approving or vetoing bills and joint resolutions presented to him for signature. 
(4)Statements made by the President contemporaneously with the signing of a bill or joint resolution that express the President’s interpretation of the scope, constitutionality, and intent of Congress in enacting the bill or joint resolution presented for signature encroach upon the power to make laws that the Framers vested solely in the Congress. 
(5)According to a May 5, 2006, editorial in the New York Times, the current President of the United States has issued more than 750 presidential signing statements declaring he would not do what the laws required, the most notorious example of which is the signing statement issued by the President asserting he was not bound by the Congressional ban on the torture of prisoners. 
(6)On June 5, 2006, the American Bar Association created a 10-member Blue-Ribbon Task Force on Presidential Signing Statements and the Separation of Powers Doctrine to take a balanced, scholarly look at the use and implications of signing statements, and to propose appropriate ABA policy consistent with the ABA’s commitment to safeguarding the rule of law and the separation of powers in our system of government. 
(7)On July 24, 2006, the Task Force determined that signing statements that signal the president’s intent to disregard laws adopted by Congress undermine the separation of powers by depriving Congress of the opportunity to override a veto, and by shutting off policy debate between the two branches of government. According to the Task Force, such presidential signing statements operate as a line item veto, which the U.S. Supreme Court has ruled unconstitutional. The Task Force strongly recommended the Congress to enact appropriate legislation to ensure that such presidential signing statements do not undermine the rule of law and the constitutional system of separation of powers. 
(b)PurposesThe purposes of this Act are— 
(1)to preserve the separation of powers intended by the Framers by preventing the President from encroaching upon the Congressional prerogative to make law; and 
(2)to ensure that no Federal or State executive or independent agency, and no Federal or State judge, can attach legal significance to any presidential signing statement when construing any law enacted by the Congress. 
3.Limitation on use of funds 
(a)Limitation on Use of FundsNone of the funds made available to the Executive Office of the President, or to any Executive agency (as defined in section 105 of title 5 of the United States Code), from any source may be used to produce, publish, or disseminate any statement made by the President contemporaneously with the signing of any bill or joint resolution presented for signing by the President. 
(b)Application of LimitationSubsection (a) shall apply only to statements made by the President regarding the bill or joint resolution presented for signing that contradict, or are inconsistent with, the intent of Congress in enacting the bill or joint resolution or that otherwise encroach upon the Congressional prerogative to make laws. 
4.Construction and application of acts of CongressFor purposes of construing or applying any Act enacted by the Congress, a governmental entity shall not take into consideration any statement made by the President contemporaneously with the President’s signing of the bill or joint resolution that becomes such Act. 
 
